PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Donley et al.
Application No. 14/788,684
Filed: 30 Jun 2015
For: NETWORK FUNCTION VIRTUALIZATION (NFV)



:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 29, 2021, to revive the above-identified application.

The petition is GRANTED.

There is no indication that the petition is signed by a registered attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of John R. Buser appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts. 

The above-identified application became abandoned for failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner’s Answer, mailed June 16, 2021.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 41.45(b).   As no claim was allowed, due to non-payment of the appeal forwarding fee, the application became abandoned by operation of law on 
August 17, 2021.  A Notice of Abandonment was mailed on December 22, 2021.

The petition satisfies the requirement of CFR 1.137(a) in that the petitioner has supplied (1) the appeal forwarding fee in the amount of $1180.00; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  





Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 

The application is being referred to Group Art Unit 2453 for appropriate action by the Examiner on the reply received in accordance with this decision on petition.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET